Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S NOTE
The purpose of this corrected Notice of Allowance is to correct a typographical error in the previous Notice of Allowance of 03/23/2021. There are different reference numbers for the term “sliding element” in claims 5 and 7. In the previous action, the amendment referred to both instances with the same reference number “(23)”. Accordingly, the reference number is removed from the amendment to avoid the confusion. The Examiner apologizes for any inconvenience this error might have caused.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Glenn Law on 03/11/2021.
The application has been amended as follows: 
Claim 1, line 6 from the bottom, delete the word “that”.
Claims 5 and 7, line 5 from the bottom, replace the term “the sliding element” with “a sliding element”.
Claim 6, first line, replace the word “(Currently Amendede)” with “(Currently Amended)”.
Claim 9, line 1, delete the term “wheel (5)”.
Cancel claim 10.
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 teaches a wheel assembly comprising a wheel for a wheelchair and a10 backstop arrangement, the wheel being provided with a wheel hub and a wheel axle, the backstop arrangement being configured to selectively engage and disengage, respectively, a backstop function, the backstop arrangement comprising a backstop selector, the wheel assembly further comprises a gear-shift arrangement and the wheel hub is an internal-gear hub comprising a number of internal gears, and the gear-shift arrangement comprises a shift member, which is axially moveable within the internal-gear hub to engage a25 specific gear of said number of internal gears, and wherein the shift member via a connector member is operatively connected to the backstop selector. A combination of these limitations and the other recited features was not reasonably found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611